Citation Nr: 0934176	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO. 05-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
bilateral eye disorder, claimed as hyperopia and astigmatism, 
and, if so, whether the Veteran is entitled to service 
connection for a bilateral eye disorder.

2. Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
hypertension, and, if so, whether the Veteran is entitled to 
service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to 
November 1956 and from September 1958 to October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The reopened claim for entitlement to service connection for 
hypertension, as well as the issue of whether new and 
material evidence has been submitted to reopen claims for 
entitlement to service connection for a bilateral eye 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


FINDINGS OF FACT

1. The Veteran's claim for service connection for 
hypertension was denied by the Board in August 1985.

2. A January 2008 VA examiner suggested that the Veteran's 
hypertension is secondary to his service-connected diabetes.


CONCLUSIONS OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hypertension; 
the claim is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claim for service 
connection for hypertension. A claim that has been denied, 
and not appealed, will not be reopened and considered on the 
same factual basis. 38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  The Veteran 
filed this claim in May 2003.  The same claim was previously 
denied by way of a Board decision in August 1985.  The Board 
decision is final. 38 C.F.R. § 19.104 (1985).

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996).  However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was last denied because the Veteran's 
hypertension was not shown to be related to his active 
service, or to have manifested during the appropriate 
presumptive period. See August 1985 Board decision.  The 
Veteran was mailed notice of this decision in August 1985. 

Since the August 1985 denial, relevant evidence has been 
added to the claims folder.  In a January 2008 report, a 
physician's assistant notes that the Veteran's service-
connected diabetes preexisted his diagnosis of hypertension, 
but opined that his hypertension is at least as likely as not 
secondary to his Diabetes, because "Diabetes is a known risk 
factor for all end organ micro-vascular diseases, including 
Hypertension."  

While a June 2008 report clearly questions this opinion, the 
January 2008 positive nexus opinion is no doubt, both new and 
material to the claim.  It is new in that it was not in 
existence at the time of the last prior denial of the claim.  
It is material in that it specifically addresses the basis of 
the last prior final decision with regard to the Veteran's 
hypertension claim, and it raises a reasonable possibility of 
granting the claim.  Accordingly, the claim is reopened.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this issue is 
not warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for hypertension; to this extent only, 
the claim is granted.


REMAND

The Veteran is seeking to establish service connection for 
hypertension, and attempting to reopen his claim for service 
connection for a bilateral eye disorder. Neither claim is 
ready for appellate review at this time.

Hypertension

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the Veteran contends that his hypertension 
initially started in service. See September 2008 Veteran 
statement.  He has alternatively claimed that his 
hypertension is secondary to his service-connected diabetes 
mellitus. See May 2003 claim. VA has obtained two opinions in 
relation to this claim, one in January 2008 and one in June 
2008.  The January 2008 examiner opined that the Veteran's 
hypertension is at least as likely as not secondary to his 
diabetes because diabetes is a known risk factor for 
hypertension, and the Veteran's diabetes predates his 
hypertension. A June 2008 examiner, however, opined that the 
hypertension is less likely than not related to his diabetes 
because there is no evidence of renal dysfunction.  Thus, 
there are opposing opinions on this issue.  The Board notes, 
however, that neither report is adequate for rating this 
claim on all possible avenues for establishing service 
connection. 

Neither the January 2008, nor the June 2008 VA examiner was 
asked to render an opinion as to whether the Veteran's 
hypertension is directly connected to service such that 
service connection may be warranted under 38 C.F.R. § 3.303, 
as suggested by the Veteran in September 2008.  Also, the 
examiners were not asked to opine as to whether the Veteran's 
service connected diabetes may have aggravated the non-
service connection hypertension.  Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
38 C.F.R. § 3.310(b) (2008).

Because the VA examination reports of record do not fully 
address all possible theories of entitlement, the Board 
cannot yet decide this claim.  The matter must be remanded to 
allow VA to cure this deficiency in development of the 
Veteran's hypertension claim.

Eyes

The Veteran is also seeking to reopen his claim for a 
bilateral eye disorder.  This matter was remanded by the 
Board in June 2007 so that the Veteran could be adequately 
notified of any evidence necessary to establish the claim, 
including corrective notice that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board does not suggest 
that the RO failed to adequately comply with the June 2007 
remand order.  However, the RO determined during the remand 
period that a VA examination was warranted on this issue.  
While the Board is not yet making a determination as to 
whether new and material evidence has been submitted to 
reopen this claim, this matter must be remanded because the 
examination obtained is inadequate.  Because the RO deemed an 
examination to be necessary, it must ensure that the 
examination is adequate.  A review of the January 2008 VA eye 
examination report states that the service medical records 
were reviewed, but the examiner did not specify whether he 
reviewed the claims file.  When an examination is deemed 
necessary, the Veteran is deserving of an examination and 
opinion based upon a review of the evidence of record. See 
38 C.F.R. § 3.159(c)(4) (2008).  Review of the entire claims 
file is particularly important in a claim for secondary 
service connection.  Because this may not have been done in 
this case, the issue of whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a bilateral eye disorder must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a complete VA 
examination with regard to his claim for 
service connection for hypertension.  The 
examiner must review the Veteran's claims 
folder in association with this 
examination, as well as conduct all 
necessary tests and studies.  The examiner 
should render a specific hypertension 
diagnosis that characterizes the 
particular type of hypertension that the 
Veteran has.  Once a diagnosis is made, 
the examiner should then provide an 
opinion regarding the etiology of the 
Veteran's disability by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's current 
disability (1) was incurred in service; 
(2) included symptoms in service which 
have continued since service and 
culminated in the hypertension disorder; 
or (3) did not initially manifest in 
service, but was caused or aggravated by a 
service connected disability?

A complete rationale should be provided 
for any opinion expressed.

2. Obtain a VA eye examination addendum.  
The examiner must review the Veteran's 
claims folder in association with this 
request.  The examiner should then provide 
an opinion regarding the etiology of the 
Veteran's disability(ies) by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability (1) was incurred in 
service; (2) did not initially manifest in 
service, but was caused or aggravated by a 
service connected disability; or (3) 
included symptoms in service which have 
continued since service and culminated in 
any of the current diagnoses related to 
the eyes?

A complete rationale should be provided 
for any opinion expressed.

3. Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


